Citation Nr: 1141320	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  10-27 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a bilateral wrist condition.

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating higher than 10 percent for retropatellar pain syndrome with tendinitis of the left knee.

4.  Entitlement to an initial rating higher than 10 percent for retropatellar pain syndrome of the right knee.

5.  Entitlement to an initial rating higher than 10 percent for bilateral plantar fasciitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 1994 and from April 2002 to April 2004. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which collectively determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim for service connection for a bilateral wrist condition, but granted service connection for left and right knee disabilities, plantar fasciitis, and acid reflux (GERD).  Aside from appealing the denial of the petition to reopen his claim for service connection for a bilateral wrist condition, he wants higher initial ratings for the remaining disabilities that were determined to be service connected.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In August 2011, to support his claims, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's offices in Washington, DC.  

In this decision, the Board is granting the Veteran's petition to reopen his claim for service connection for a bilateral wrist condition because there is the required new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  The Board also is remanding the claims for higher initial ratings for the left and right knee disabilities and bilateral plantar fasciitis, whereas the Board is deciding the claim for a higher initial rating for the GERD.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed June 1996 rating decision denied the Veteran's claim for service connection for nerve damage of his hands and forearms, concluding this condition had preexisted his military service and had not been aggravated by his service beyond its natural progression.

2.  During the many years since that June 1996 rating decision, however, he has submitted a supporting statement from a fellow soldier alleging that he worked closely with the Veteran in service and was aware that he had problems with his hands and wrists while in service.

3.  Also since the June 1996 rating decision, in addition to this supporting lay statement, there is evidence indicating the Veteran has bilateral ulnar nerve entrapment, which is a new diagnosis since the June 1996 rating decision.

4.  The Veteran filed a timely notice of disagreement (NOD) in December 2000 in response to January and October 2000 rating decisions determining he had not submitted new and material evidence to reopen this claim for service connection for nerve damage of his hands and forearms.

5.  Since the initial grant of service connection, the Veteran's acid reflux has been manifested by dysphasia, pyrosis, and regurgitation, but not by anemia or considerable impairment of health.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision denying service connection for nerve damage of the hands and forearms is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R §§ 3.102, 3.156, 3.159 (2011).

3.  The criteria also are met for a higher initial rating of 10 percent for the acid reflux, though no greater rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.1-4.14, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

These duties under the VCAA need only be considered at present as they concern the claim for an initial compensable rating for the GERD since this is the only claim the Board is adjudicating on its underlying merits.  The remainder of the claims are being remanded for further evidentiary development and consideration, even the claim for a bilateral wrist condition after reopening this claim on the basis of new and material evidence.  And because there is new and material evidence to reopen this claim, the Board also need not discuss whether the Veteran has received the type of VCAA notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including in terms of apprising him of the specific reasons this claim was previously denied, because this claim is being reopened regardless.

The GERD claim is for a higher initial rating, so a "downstream" issue.  As a result, VA is not obligated to provide additional notice concerning his downstream issue.  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to provide a statement of the case (SOC) if this disagreement concerning this initial rating for this disability is not resolved.  And the RO sent the Veteran this required SOC in June 2010, which included citation to the applicable statutes and regulations and contained a discussion of the reasons and bases for not assigning a higher initial rating for this service-connected disability.  As such, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was also afforded a VA compensation examination in August 2010 to assess the severity of this disability, which, as mentioned, is now the determinative downstream issue.  The findings from that examination and the other evidence in the file provide the information needed to properly rate this disability, so additional examination is not needed to fairly decide this claim.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Indeed, partly based on the results of that August 2010 examination, the Board is assigning a higher initial rating.  Another examination is not required, however, as a result of the mere passage of time since that examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board therefore concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Thus, the Board may proceed with the adjudication of this claim, as well as considering the petition to reopen the claim for a bilateral wrist condition on the basis of new and material evidence.


II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for a Bilateral Wrist Condition

The Veteran is ultimately seeking service connection for a bilateral wrist condition.  But before the Board may address the underlying merits of this claim, it must first determine whether new and material evidence has been submitted to reopen this claim since an unappealed, and therefore final and binding, June 1996 rating decision that previously considered and denied this claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since the filing of his claim; (2) = competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp 2011); 38 C.F.R. § 3.304(b).

The burden of proof is on the government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service, and if the government meets this requirement, by showing that the condition was not aggravated in service.  Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp 2011); 38 C.F.R. § 3.306(a) (2006).  It is the Secretary's burden to rebut the presumption of in-service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991). 


To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If, on the other hand, a pre-existing disability is "noted" upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 


Turning now to the facts and procedural history of this particular case, the RO issued a rating decision in April 1996 denying service connection for nerve damage of the hands and forearms.  The RO concluded this condition had preexisted the Veteran's service and had not been aggravated by his service beyond its natural progression.  The only medical evidence at the time consisted of his service treatment records (STRs) for his two periods of active duty from June 1991 to June 1994 and from April 2002 to April 2004.  His enlistment examination in May 1991 for his initial period of service had revealed that his upper extremities were normal.  But a September 1993 report noted his complaints of pain and numbness in both wrists.  The report also noted that a civilian physician had treated the Veteran about four years earlier, so prior to service, for a nerve injury due to frequent typing.  The impression was "no evidence of weakness or numbness to confirm the diagnosis, but the pattern of paresthesias with the tinel's sign suggest both median and ulnar compression neuropathy."  The separation examination in June 1994 had shown that both upper extremities were normal.

The RO resultantly concluded in that April 1996 decision that there was 
pre-existing disability and no chronic worsening of this disability, i.e., aggravation, beyond its natural progression.  The Veteran was notified of that April 1996 rating decision and of his appellate rights in a letter dated later that same month.  He did not appeal that decision and, therefore, it is final and binding on him based on the evidence then of record and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In October 1997 the Veteran filed another claim for service connection for "further irritations of my hands," which the RO properly construed as a petition to reopen this previously considered and denied claim for service connection for a bilateral wrist condition on the basis of new and material evidence.  Due to delays, however, the claim was not adjudicated by the RO until January 2000.  After additional evidence was submitted, the claim was readjudicated in October 2000 to consider this additional evidence.  Both decisions found that new and material evidence had not been submitted to reopen this claim for service connection for nerve damage of the wrists.  The Veteran initiated a timely appeal by filing a NOD in December 2000, so within one year of receiving notification of each of those decisions.  See 38 C.F.R. §§ 20.201, 20.302.  So the date of receipt of his petition to reopen this claim is October 2007 since this petition has remained pending ever since.

When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  That is, it is impermissible to require the evidence in question to be new, material, and raise a reasonable possibility of substantiating the claim because this phrase does not create a third element for new and material evidence but, instead, was intended to provide guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade, 24 Vet. App. at 116.  See also Hodge, 155 F.3d at 1363 (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is the evidence that has been added to the record since the last final disallowance of the claim, regardless of the specific basis of that denial.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  Here, the last final and binding denial of the claim was in April 1996 (since he initiated an appeal of the more recent January and October 2000 decisions by filing a timely NOD), so the earlier April 1996 decision marks the starting point for determining whether there is new and material evidence to reopen this claim.

Since that decision, a June 2000 statement was submitted from J.L., who indicated that he served with the Veteran aboard the USS PHOENIX and heard the Veteran complain of bilateral hand and wrist pain while climbing in and out of the submarine, pulling ropes while mooring the vessel, loading crates of food, and typing.  Since J.L.'s statement was not of record at the time of the April 1996 rating decision and indicates the Veteran had significant problems with his hands and wrists in service, this statement is both new and material and therefore sufficient to reopen the claim.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).


Inasmuch as there is new and material evidence, the claim for service connection for a bilateral wrist condition is reopened.  It is important to reiterate, however, that the standard for reopening the claim is relatively low and does not necessarily indicate this claim ultimately will be granted when readjudicated on its underlying merits.

III.  Entitlement to an Initial Compensable Rating for the GERD

The record shows the Veteran developed GERD while on active duty.  In a December 2004 rating decision, the RO granted service connection for this disability, identified simply as acid reflux, and assigned an initial zero percent (noncompensable) rating effective retroactively from April 30, 2004.  He appealed that decision by requesting a higher initial rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a claim arises from disagreement with the initial rating assigned following the granting of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging," with equal consideration for the entire body of evidence).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3. 

The Veteran's GERD has been rated by analogy to hiatal hernia under Diagnostic Code (DC) 7346.  See 38 C.F.R. § 4.27.  Under DC 7346, a 10 percent rating is assignable for a hiatal hernia "with two or more of the symptoms for the 30 percent evaluation of less severity."  The 30 percent rating requires persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (burning sensation in his chest), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The higher 60 percent rating requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 , DC 7346. 

Applying these criteria to the facts of this case, the Board finds that the evidence supports increasing the initial rating to 10 percent for the Veteran's GERD for the entire period since the initial grant of service connection.  Entitlement to an even greater rating, however, is not shown.  Since the initial grant of service connection in April 2004, there have been relatively few treatment records pertaining to GERD, and only one recent VA compensation examination pertaining to this particular disability.  But the Veteran has reported experiencing the required symptoms of pyrosis (burning sensation in his chest) and regurgitation since the initial grant of service connection.  This is significant because pyrosis and regurgitation are two of the symptoms listed in the criteria for a 30 percent rating, thereby warranting the lesser 10 percent rating since the initial grant of service connection.  The Board places significant probative value on his statements concerning these symptoms because he is competent to report such symptoms and there is no reason to doubt his credibility.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim ....")

Turning to the medical evidence, the Veteran was afforded a VA general medical examination in March 2006 for his various disabilities.  In his report, the examiner noted the Veteran's history of a one-day hospitalization in March 2005 because of nausea, vomiting, and epigastric pain.  But the examiner commented that, then currently (so as of the time of that evaluation), the Veteran was now relatively asymptomatic as far as acid reflux disease.  Unfortunately, it does not appear the examiner conducted a thorough interview or physical examination concerning the Veteran's GERD.  So the comment that he was relatively asymptomatic at the time of that examination does not necessary disprove that he is entitled to a 10 percent rating since the initial grant of service connection.

An April 2009 VA outpatient treatment record notes that the Veteran had received treatment for his GERD and h. pylori, and was taking Prilosec at night to treat these conditions.  Again, however, there was no thorough examination with which to accurately rate this disability.  But the mere fact that he required treatment at least suggests he was experiencing at least two of the criteria listed for the 30 percent rating.  

It was not until August 2010 that the Veteran was afforded a VA compensation examination to specifically assess the nature and severity of his GERD.  He told the examiner that he suffered from regurgitation, heartburn several times a day, daily esophageal distress accompanied by severe substernal pain, and nausea and vomiting several times a week.  In light of these findings, this report clearly shows that he experiences two of the symptoms listed for the 30 percent rating under DC 7346.  Therefore, there is evidence in the file supporting the assignment of a higher initial rating of 10 percent (rather than just 0 percent) for the GERD since the initial grant of service connection.  It is not shown, however, that he is entitled to any greater initial rating - either 30 or 60 percent.

The Board has thoroughly reviewed numerous VA treatment records dated from 2003 until 2010, none of which indicates he has experienced material weight loss or considerable impairment of health as a consequence of his GERD.  Indeed, these records show he has been obese during the entire period at issue, and even encouraged to lose weight due to health concerns.  He also has been described as well nourished.  Thus, none of these records supports assigning a disability rating higher than 10 percent since the initial grant of service connection. 

The Board is aware that the August 2010 VA examination report describes recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, all of which are included in the criteria for a 30 percent disability rating.  38 C.F.R. § 4.114, DC 7346.  However, the Veteran has not alleged, nor does the medical evidence indicate, that his GERD has considerably impaired his health, thereby precluding the assignment of a 30 percent rating.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" 

in a statutory provision meant that all of the conditions listed in the provision must be met).  But see, too, Tatum v. Shinseki, 23 Vet. App. 152 (2009) (indicating the joining of criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except, as here, in the case of a diagnostic code that uses successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.)

For these reasons and bases, the Board finds that the evidence supports increasing the initial rating for the GERD from 0 to 10 percent, as of the effective date of the grant of service connection, but that the preponderance of the evidence is against assigning an even higher rating.  And as the preponderance of the evidence is against this aspect of the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is granted to this extent only. 

There is one final point worth mentioning.  The circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant referral of this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  The rating criteria for the Veteran's GERD reasonably describe and contemplate the extent and severity of this disability, including his specific symptoms involving dysphagia, pyrosis, and regurgitation, and substernal pain.  See Thun v. Peake, 22 Vet. App. 111 (2008).  So there is no obligation to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The petition to reopen the claim for service connection for a bilateral wrist condition is granted, subject to the further development of this claim on remand.

A higher initial rating of 10 percent also is granted for the acid reflux (GERD), subject to the laws and regulations governing the payment of VA compensation.


REMAND

The Veteran is seeking service connection for a bilateral wrist condition, as well as higher initial ratings for his service-connected retropatellar pain syndrome with tendinitis of the left knee, retropatellar pain syndrome of the right knee, and bilateral plantar fasciitis.  These claims must be further developed before being decided, however.

A.  Service Connection for a Bilateral Wrist Condition

The Board finds that a VA examination and opinion are needed concerning this claim, in particular, to resolve the issue of whether this condition preexisted the Veteran's service and, if it did, whether it was aggravated by his service beyond its natural progression.

His enlistment examination in May 1991 notes that his upper extremities were normal.  Therefore, it must be presumed that he entered service in June 1991 in good health with no preexisting wrist condition.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009) (holding that the only requirement for the presumption of soundness to apply is that the enlistment or entrance examination have been unremarkable for any pertinent defect or abnormality).  VA therefore has to rebut this presumption of soundness by "clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service."  Wagner, 370 F.3d at 1089.  See also VAOPGCPREC 3-2003 (July 16, 2003). 

As noted, the STRs concerning his first period of service show he was seen in September 1993 for complaints of pain and numbness in both wrists.  This report also notes that a civilian physician had treated him about 4 years earlier for a nerve injury due to frequent typing, so prior to service.  The impression was "no evidence of weakness or numbness to confirm the diagnosis, but the pattern of paresthesias with the tinel's sign suggest both median and ulnar compression neuropathy."  The separation examination in June 1994, concluding the first period of service, showed that both upper extremities were normal.

The Veteran again served on active duty from April 2002 to April 2004.  And after the conclusion of his second period of service, he received treatment from VA for neurological problems affecting both hands and wrists, ultimately diagnosed as ulnar neuropathy and ulnar nerve entrapment.  He also has submitted statements and offered sworn testimony that this condition began in service.  He testified during his August 2011 hearing that this condition was not present at the time he entered service in 1991.  Instead, he explained that he was treated for bilateral wrist pain on just one occasion prior to service, in 1989, related to his work for the U.S. Postal Service, and that his pain had fully resolved before entering service in 1991.  He said that it was only after performing duties in service that he began experiencing the chronic (permanent or lifelong) problems with his wrists.  These duties in service, he explained, included climbing in and out of submarines, pulling ropes while mooring submarines, loading crates of food, and typing.  

A VA examination and opinion therefore are needed to assist in determining whether his bilateral wrist condition was incurred in or aggravated by his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2), and 38 C.F.R. § 3.159(c)(4).


B.  Increased Rating for Retropatellar Pain Syndrome of the Knees

The RO rated both knee disabilities based on the results of a VA compensation examination performed in March 2006, so over five years ago.  More recent VA outpatient treatment records indicate the Veteran since may have developed arthritis in either one or both knees.  So another VA examination is needed to reassess the severity of his knee disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

C.  Increased Rating for Bilateral Plantar Fasciitis

This is also the situation with the Veteran's service-connected bilateral plantar fasciitis.  The RO assigned an initial 10 percent rating for this disability based on findings from the March 2006 VA examination.  So another examination also is needed to reassess the severity of this remaining disability.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule an appropriate VA compensation examination to determine the etiology of the Veteran's bilateral wrist condition.  To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the designated examiner for a review of the pertinent medical and other history. 

Following a review of the Veteran's claims file, completion of the physical examination, and receipt of all diagnostic or other test results deemed necessary, the examiner should answer the following questions: 

(a) whether the Veteran clearly and unmistakably had a bilateral wrist condition before beginning his initial period of military service in June 1991 given the reported history of potentially relevant symptoms some two years earlier, in 1989; and if he did, is there also clear and unmistakable evidence indicating this pre-existing condition did not chronically (meaning permanently) increase in severity during his service beyond its natural progression, when considering not only that initial period of service from June 1991 to June 1994 but also his additional service from April 2002 to April 2004.

(b) If, in the alternative, the examiner determines this condition did not clearly and unmistakably preexist the Veteran's service, then an opinion is needed as to the likelihood (very likely, as likely as not, or unlikely) this claimed condition had its onset during his service or is otherwise etiologically related to his service and, in particular, to the type of physical activity alleged, e.g., climbing in and out of submarines, pulling ropes while mooring submarines, loading crates of food, and typing.

In making these necessary determinations regarding causation or aggravation, is absolutely imperative the examiner remain mindful of the different standards of proof.  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258   (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.")  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Whatever the ultimate conclusion, the examiner must discuss the underlying medical rationale, if necessary citing to specific evidence in the file.  This evidence includes the service treatment records - especially the May 1991 enlistment examination, the September 1993 entry noting the Veteran's complaints of pain and numbness in both wrists, as well as a history of nerve problems four years earlier (so in 1989 or thereabouts) due to typing, and the June 1994 separation examination report noting that both upper extremities were considered normal.


If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice.

2.  Also schedule appropriate VA compensation examinations to reassess the severity of the Veteran's service-connected retropatellar pain syndrome of his knees and bilateral plantar fasciitis.  

Concerning the knees, the examiner should conduct all necessary diagnostic testing and evaluation, including 
X-rays to determine whether there is arthritis.  The examiner also must conduct range-of-motion testing, etc., to determine whether there are objective clinical indications of instability or laxity of either knee, and, if so, whether it is slight, moderate or severe.  The examiner should indicate, as well, whether there are objective clinical indications of pain or painful motion, weakness, premature or excess fatigability, and incoordination.  And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  

Concerning the bilateral plantar fasciitis, the examiner should conduct all necessary diagnostic testing and evaluation to determine the severity of this disability.  In doing so, the examiner should state whether there is evidence of (a) marked pronation; (b) extreme tenderness of plantar surfaces of the feet; (c) marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances; (d) marked deformity (pronation, abduction, etc.); (e) pain on manipulation and use accentuated; (f) indication of swelling on use; (g) characteristic callosities; weight-bearing line over or medial to the great toe; (h) inward bowing of the tendo-Achilles; (i) or pain on manipulation and use of the feet.  The examiner should also indicate whether there are objective clinical indications of pain or painful motion, weakness, premature or excess fatigability, and incoordination.  

The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3.  Then readjudicate these claims in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


